Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claims 1, 5, 11 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
O’Connor (US 3,703,342) shows: a cylindrical tubular body; including a bellows section 46 between longitudinal terminal ends; (Fig. 3)
a steering mechanism attachment ring 42 at the cylindrical tubular body one longitudinal terminal end whereby the tubular body can be secured to a steering mechanism; 
wherein the cylindrical tubular body comprises a plurality of annulus walls having a minor diameter 52 and a major diameter 50, wherein pairs of adjacent annulus walls are joined at their minor diameter and pairs of adjacent annulus walls are joined at their major diameter thereby forming a tubular bellows with alternating annular peaks and annular valleys with the annulus walls extending between the peaks and valleys; (Fig.3)
a first ring shaped protuberance 62 on a first annulus wall; 
a second ring shaped protuberance 62 on a second annulus wall which is adjacent to and opposing the first annulus wall; and 
wherein the first ring shaped protuberance is smaller in diameter than the second ring shaped protuberance whereby, when the cylindrical tubular body is longitudinally retracted and the first and second annulus walls are collapsed towards each other, the first ring shaped protuberance contacts the second annulus wall and the second ring shaped protuberance contacts the first annulus wall (Figures 3 and 4).
 
O’Connor fails to show: O’Connor does not disclose a tie rod attachment ring at the cylindrical tubular body other one longitudinal terminal end whereby the tubular body can be secured to a tie rod adapted to be extended from and retracted into the steering mechanism.
Larson (US 10,578,213) shows: a second boot 164′ mechanically coupled to a tie rod 152 with a first clamp 182′ and coupled to a steering rack 142 with a second clamp 184′; the first and second clamps securely mechanically attaching the boot to mating steering components and providing mechanically forced sealing contact with rigid, vibration resistant contact (Figure 7); first ring shaped protuberance nests within the second ring shaped protuberance.


While the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed without the use of improper hindsight to achieve a fully functioning apparatus therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675           

/VISHAL A PATEL/Primary Examiner, Art Unit 3675